Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over de Mersseman, et al., US 2017/0343652 A1, in view of Josefsberg, et al., US 10,205,457 B1.
As per Claim 21, de Mersseman, et al., US 2017/0343652 A1, teaches an autonomous vehicle control system (¶¶ 40, 53) comprising: 
one or more processors (¶¶ 49, 53); and 
one or more computer-readable storage mediums (¶ 77; DPSC 268 of Figure 11) storing instructions which, when executed by the one or more processors, cause the one or more processors to: 
receive an electrical signal generated based on a returned optical signal that is reflected from an object (¶¶ 54-58); and
determine, based on the electrical signal, a Doppler frequency shift of the returned optical signal (¶ 58). 
de Mersseman does not expressly teach: determining, based on the Doppler frequency shift, movement information indicative of whether the object is moving closer to or further away from the autonomous vehicle control system; and controlling the at least one of a steering system or a braking system based on the movement information.  Josefsberg teaches: 
determining, based on the Doppler frequency shift, movement information indicative of whether the object is moving closer to or further away from the autonomous vehicle control system (column 39, lines 54-62; after measuring “velocity”); and 
controlling the at least one of a steering system or a braking system based on the movement information (column 5, lines 28-30).  
At the time of the invention, a person of skill in the art would have thought it obvious to use the optical signal measurement system of de Mersseman to help control the motion of a vehicle as Josefsberg teaches, in order to reduce the need for sudden stops or turns as the vehicle moves in order to avoid accidents.
As per Claim 22, de Mersseman teaches that the one or more processors are further configured to: 
transform the electrical signal into a frequency domain to generate a transformed electrical signal (¶¶ 65-66); and 
determine the Doppler frequency shift of the returned optical signal based on a particular point in a power spectrum or cross spectrum of the transformed electrical signal (¶¶ 76-78).
As per Claim 23, de Mersseman teaches that the one or more processors are further configured to: generate the cross spectrum of the transformed electrical signal by processing the transformed electrical signal and a conjugate of a Fourier transform of a phase code (¶¶ 76, 80).
As per Claim 24, de Mersseman teaches that the one or more processors are further configured to: circular shift the phase code to align a direct current (DC) frequency to a Doppler frequency associated with the electrical signal (¶ 53).
As per Claim 25, de Mersseman teaches that the one or more processors are further configured to: calculate a cross-correlation based on the electrical signal and the Fourier transform of the phase code (¶¶ 40, 64-65).
As per Claim 26, de Mersseman teaches that the one or more processors are further configured to: re-calculate the cross-correlation according to an internal associated with a transmission or reception of an optical signal (¶¶ 40, 52-54).
As per Claim 27, de Mersseman teaches that the one or more processors are further configured to: apply a Doppler compensated signal (¶¶ 57-58) with at least one of a shifted version of the Fourier transform of the phase code (¶¶ 65-66, 70), a scaled version of the Fourier transform of the phase code, or a phased version of the Fourier transform of the phase code.
As per Claim 28, de Mersseman does not expressly teach that the one or more processors are further configured to: adjust the electrical signal by removing the Doppler frequency shift from the electrical signal to generate an adjusted electrical signal; and determine a range to the object based on the adjusted electrical signal.  Josefsberg teaches that the one or more processors are further configured to: 
adjust the electrical signal by removing the Doppler frequency shift from the electrical signal to generate an adjusted electrical signal (column 12, lines 16-19); and 
determine a range to the object based on the adjusted electrical signal (column 12, lines 20-24).
See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 29, de Mersseman teaches that the one or more processors are further configured to: 
determine, based on the electrical signal, in-phase and quadrature components of the returned optical signal (¶¶ 48-51); and 
determine a separation of the in-phase and quadrature components (¶ 53).
As per Claim 30, de Mersseman does not expressly teach that the one or more processors are further configured to: determine a sign of the Doppler frequency shift based on the separation; and determine the movement information indicative of whether the autonomous vehicle is moving closer to or further away from the autonomous vehicle control system based on the sign of the Doppler frequency shift.  Josefsberg teaches that the one or more processors are further configured to: 
determine a sign of the Doppler frequency shift based on the separation (column 9, lines 8-14; column 10, lines 31-40); and 
determine the movement information indicative of whether the autonomous vehicle is moving closer to or further away from the autonomous vehicle control system based on the sign of the Doppler frequency shift (column 11, lines 63-67).  
See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 31, de Mersseman teaches a light detection and ranging (LIDAR) system (¶¶ 49-50; Lidar system 50 of Figure 5), the LIDAR system comprising: 
one or more processors (¶¶ 49, 53); and 
one or more computer-readable storage mediums (¶ 77; DPSC 268 of Figure 11) storing instructions which, when executed by the one or more processors, cause the one or more processors to: 
receive an electrical signal generated based on a returned optical signal that is reflected from an object (¶¶ 54-58); and 
determine, based on the electrical signal, a Doppler frequency shift of the returned optical signal (¶ 58).  
de Mersseman does not expressly teach determining, based on the Doppler frequency shift, movement information indicative of whether the object is moving closer or further away from the autonomous vehicle control system.  Josefsberg teaches determining, based on the Doppler frequency shift, movement information indicative of whether the object is moving closer or further away from the autonomous vehicle control system (column 39, lines 54-62; after measuring “velocity”).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 32, de Mersseman teaches an autonomous vehicle (¶ 40) comprising: 
at least one of a steering system or a braking system (¶ 40; “cruise control”); and 
a vehicle controller comprising one or more processors (¶¶ 48-49) configured to: 
receive an electrical signal generated based on a returned optical signal that is reflected from an object (¶¶ 54-58); and
determine, based on the electrical signal, a Doppler frequency shift of the returned optical signal (¶ 58). 
de Mersseman does not expressly teach: determining, based on the Doppler frequency shift, movement information indicative of whether the object is moving closer or further away from the autonomous vehicle; and control the at least one of the steering system or the braking system based on the movement information.  Josefsberg teaches: 
determining, based on the Doppler frequency shift, movement information indicative of whether the object is moving closer or further away from the autonomous vehicle (column 39, lines 54-62; after measuring “velocity”); and 
controlling the at least one of the steering system or the braking system based on the movement information (column 3, lines 4-10; through cruise control or collision avoidance functions).  
See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 33, de Mersseman teaches that the one or more processors are further configured to: 
transform the electrical signal into a frequency domain to generate a transformed electrical signal (¶¶ 65-66); and 
determine the Doppler frequency shift of the returned optical signal based on a particular point in a power spectrum or cross spectrum of the transformed electrical signal (¶¶ 76-78).
As per Claim 34, de Mersseman teaches that the one or more processors are further configured to: generate the cross spectrum of the transformed electrical signal by processing the transformed electrical signal and a conjugate of a Fourier transform of a phase code (¶¶ 76, 80).
As per Claim 35, de Mersseman teaches that the one or more processors are further configured to: circular shift the phase code to align a direct current (DC) frequency to a Doppler frequency associated with the electrical signal (¶ 53).
As per Claim 36, de Mersseman teaches that the one or more processors are further configured to: calculate a cross-correlation based on the electrical signal and the Fourier transform of the phase code (¶¶ 40, 64-65).
As per Claim 37, de Mersseman teaches that the one or more processors are further configured to: re-calculate the cross-correlation according to an internal associated with a transmission or reception of an optical signal (¶¶ 40, 52-54).
As per Claim 38, de Mersseman teaches that the one or more processors are further configured to: apply a Doppler compensated signal (¶¶ 57-58) with at least one of a shifted version of the Fourier transform of the phase code (¶¶ 65-66, 70), a scaled version of the Fourier transform of the phase code, or a phased version of the Fourier transform of the phase code.
As per Claim 39, de Mersseman does not expressly teach that the one or more processors are further configured to: adjust the electrical signal by removing the Doppler frequency shift from the electrical signal to generate an adjusted electrical signal; and determine a range to the object based on the adjusted electrical signal.  Josefsberg teaches that the one or more processors are further configured to: 
adjust the electrical signal by removing the Doppler frequency shift from the electrical signal to generate an adjusted electrical signal (column 12, lines 16-19); and 
determine a range to the object based on the adjusted electrical signal (column 12, lines 20-24).
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 40, de Mersseman teaches that the one or more processors are further configured to: 
determine, based on the electrical signal, in-phase and quadrature components of the returned optical signal (¶¶ 48-51); 
determine a separation of the in-phase and quadrature components (¶ 53); and 
determine a sign of the Doppler frequency shift based on the separation (¶¶ 98-100; based on measured Doppler values and frequencies).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,838,061 B2 ("the '061 patent"). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of the '061 patent teach a method for determining a range of a host vehicle by receiving an optical signal and measuring its Doppler frequency.  Claims 1-20 of the '061 patent also teach using a cross-correlation method to correct the optical signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661